           Case 7:21-cv-00465-LSC Document 49 Filed 05/03/21 Page 1 of 5                        FILED
                                                                                       2021 May-03 PM 03:47
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION


 STATE OF WEST VIRGINIA, et al.,                  Case No. 7:21-cv-00465-LSC

                    Plaintiffs,

           v.

 U.S. DEPARTMENT OF THE
 TREASURY, et al.,

                    Defendants.



                                      JOINT NOTICE
         On March 31, 2021, Plaintiffs filed a complaint challenging a provision of the

American Rescue Plan Act of 2021, see ECF No. 1, and on April 13, 2021, Plaintiffs filed a

preliminary-injunction motion seeking to enjoin that provision, see ECF No. 21. At a tel-

ephonic hearing on April 30, 2021, the Court ordered the parties to confer on the issues

raised by this lawsuit. The Court ordered such conference to take place no later than

May 7, 2021, and offered to supervise the discussion via the Court’s videoconferencing

system.

         The parties have conferred and jointly notify the Court that they intend to discuss

the issues raised by this lawsuit as ordered on May 5, 2021. The parties would prefer to

confer without the assistance of the Court in order to facilitate a candid and productive

conversation subject to Federal Rule of Evidence 408. The parties respectfully request

that the Court notify the parties if the planned conference does not satisfy the Court’s

order.

DATED: May 3, 2021                          Respectfully submitted,



                                              1
        Case 7:21-cv-00465-LSC Document 49 Filed 05/03/21 Page 2 of 5




/s/ Edmund G. LaCour, Jr.              /s/ Bryan M. Taylor
STEVE MARSHALL                         Bryan M. Taylor
  Alabama Attorney General             Bachus Brom & Taylor LLC
Edmund G. LaCour, Jr.                  300 Vestavia Parkway, Suite 3700
  Alabama Solicitor General            Birmingham, AL 35216
James W. Davis                         Tel: (334) 595-9650
A. Reid Harris                         btaylor@bachusbrom.com
  Assistant Attorneys General
Office of the Alabama                  /s/ Nicholas Bronni
Attorney General                       LESLIE RUTLEDGE
501 Washington Ave.                     Arkansas Attorney General
P.O. Box 300152                        Nicholas J. Bronni (pro hac vice)
Montgomery, AL 36130                    Arkansas Solicitor General
Tel: (334) 353-2196                    Vincent M. Wagner (pro hac vice)
edmund.lacour@alabamaAg.gov             Deputy Solicitor General
jim.davis@AlabamaAG.gov                Dylan L. Jacobs (pro hac vice)
reid.harris@AlabamaAG.gov               Assistant Solicitor General
Counsel for State of Alabama           Office of the Arkansas
                                       Attorney General
/s/ Lindsay S. See                     323 Center Street, Suite 200
PATRICK MORRISEY                       Little Rock, Arkansas 72201
 West Virginia Attorney General        Tel: (501) 682-6302
Lindsay S. See (pro hac vice)          nicholas.bronni@arkansasag.gov
 West Virginia Solicitor General       Counsel for State of Arkansas
David C. Tryon (pro hac vice)
 Special Assistant to the              /s/ John M. Ptacin
  Attorney General                     TREG R. TAYLOR
 (Admitted in Ohio; practicing          Attorney General of Alaska
  under supervision of West Virginia   John M. Ptacin (pro hac vice)
  attorneys)                            Chief Assistant Attorney General
Jessica A. Lee (pro hac vice)          Alaska Department of Law
 Assistant Solicitor General           1031 West Fourth Avenue, Suite 200
Office of the West Virginia            Anchorage, Alaska 99501
Attorney General                       Tel: (907) 269-5100
1900 Kanawha Blvd. East                Facsimile: (907) 276-3697
Building 1, Room E-26                  John.ptacin@alaska.gov
Charleston, WV 25305                   Counsel for State of Alaska
Tel: (304) 558-2021
Lindsay.S.See@wvago.gov
Counsel for State of West Virginia




                                        2
        Case 7:21-cv-00465-LSC Document 49 Filed 05/03/21 Page 3 of 5




/s/ Jason Hilborn                   /s/ David M.S. Dewhirst
ASHLEY MOODY                        AUSTIN KNUDSEN
 Florida Attorney General             Attorney General of Montana
Jason H. Hilborn (pro hac vice)     David M.S. Dewhirst (pro hac vice)
 Assistant Solicitor General          Solicitor General
Office of the Florida               Office of the Attorney General
Attorney General                    215 North Sanders
Office of the Attorney General      P.O. Box 201401
State of Florida                    Helena, MT 59620-1401
PL-01 The Capitol                   Tel: (406) 444-4145
Tallahassee, FL 32399               David.Dewhirst@mt.gov
Tel: (850) 414-3300                 Counsel for the State of Montana
Jason.Hilborn@myfloridalegal.com
Counsel for State of Florida        /s/ Daniel E. Will
                                    Daniel E. Will*
/s/ Jeffrey S. Thompson              New Hampshire Solicitor General
THOMAS J. MILLER                    Office of the New Hampshire
 Attorney General of Iowa           Attorney General
Jeffrey S. Thompson*                33 Capitol Street
  Solicitor General                 Concord, NH 03301-6397
1305 East Walnut Street             Tel: (603) 271-1119
Des Moines, IA 50319                Daniel.E.Will@doj.nh.gov
Tel: 515-281-5164                   Counsel for the State of
jeffrey.thompson@ag.iowa.gov        New Hampshire
Counsel for State of Iowa
                                    /s/ Mithun Mansinghani
/s/ Dwight R. Carswell              MIKE HUNTER
DEREK SCHMIDT                        Oklahoma Attorney General
 Kansas Attorney General            Mithun Mansinghani (pro hac vice)
Dwight R. Carswell (pro hac vice)    Solicitor General
 Assistant Solicitor General        Oklahoma Office Of The
Office of the Kansas                Attorney General
Attorney General                    313 NE Twenty-First St.
120 SW 10th Ave., 3rd Floor         Oklahoma City, OK 73105
Topeka, Kansas 66612                Tel: (405) 521-3921
Tel: (785) 368-8410                 mithun.mansinghani@oag.ok.gov
dwight.carswell@ag.ks.gov           Counsel for the State of Oklahoma
Counsel for State of Kansas




                                      3
        Case 7:21-cv-00465-LSC Document 49 Filed 05/03/21 Page 4 of 5




/s/ J. Emory Smith, Jr.               /s/ Melissa A. Holyoak
ALAN WILSON                           SEAN REYES
  South Carolina Attorney General      Utah Attorney General
J. Emory Smith, Jr. (pro hac vice)    Melissa A. Holyoak (pro hac vice)
  Deputy Solicitor General             Utah Solicitor General
Office of the South Carolina          Office of the Utah Attorney General
Attorney General                      160 E. 300 S., 5th Floor
Post Office Box 11549                 Salt Lake City, UT 84114
Columbia, SC 29211                    Tel: (801) 366-0260
Tel: (803) 734-3680                   Counsel for State of Utah
esmith@scag.gov
Counsel for State of South Carolina   *Pro hac vice application forthcoming

/s/ Jeffery J. Tronvold
JASON RAVNSBORG
  South Dakota Attorney General
Jeffery J. Tronvold (pro hac vice)
  Deputy Attorney General
1302 East Highway 14, Suite 1
Pierre, South Dakota 57501-8501
Tel: (605) 773-3215
Jeffery.tronvold@state.sd.us
Counsel for State of South Dakota




                                       4
Case 7:21-cv-00465-LSC Document 49 Filed 05/03/21 Page 5 of 5




                            BRIAN M. BOYNTON
                            Acting Assistant Attorney General

                            ALEXANDER K. HAAS
                            Director, Federal Programs Branch

                            BRIGHAM J. BOWEN
                            Assistant Director, Federal Programs Branch

                            /s/ Michael P. Clendenen
                            MICHAEL P. CLENDENEN
                            STEPHEN EHRLICH
                            CHARLES E.T. ROBERTS
                            Trial Attorneys
                            Civil Division, Federal Programs Branch
                            U.S. Department of Justice
                            1100 L Street, NW
                            Washington, DC 20005
                            Phone: (202) 305-0693
                            Email: michael.p.clendenen@usdoj.gov

                            Counsel for Defendants




                              5
